Citation Nr: 1221722	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO. 04-06 646	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected prostate disability.

2. Entitlement to special monthly compensation (SMC) for the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Virtual VA paperless claims processing system includes the Veteran's death certificate and other correspondence and information pertaining to his death. He died in 2011.

The Veteran appealed a February 2010 Board decision to the Court of Appeals for Veterans Claims (Court). In January 2012 the Court issued a Memorandum Decision setting aside the Board's February 2010 decision and returning the matter to the Board for further adjudication. See Padgett v. Nicholson, 473 F.3d 1364, 1366 (Fed. Cir. 2007) (Court not obligated to withdraw decision when party died before Court's decision was issued, but after case submitted to Court); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 54 (1994); see also Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (per curiam order) (veteran's chapter 11 disability benefits claim survives the death of the veteran, not for the purpose of providing VA benefits to the veteran, but for the purpose of furthering the claim of an eligible accrued-benefits claimant).

A review of the Virtual VA claims file further reveals that in October 2011 the Veteran's surviving spouse submitted a claim for "widows pension and any accrued benefits I am entitled to." THE VETERAN'S SURVIVING SPOUSE HAS RAISED CLAIMS FOR ACCRUED BENEFITS AND ENTITLEMENT TO VA DEATH PENSION BENEFITS, BUT THE CLAIMS HAVE NOT BEEN ADJUDICATED BY THE AGENCY OF ORIGINAL JURISDICTION (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

Through the Virtual VA claims processing system, the Board has been notified by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, that the appellant died in 2011; the Board first had opportunity to note this fact as part of its official business in 2012.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



		
Vito A. Clementi 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


